DETAILED ACTION
	Claims 1-11 and 15-23 are currently pending. Claims 12-14 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments to the specification have overcome the objections. The objections to the specification have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 02/18/2022 in the second paragraph of the section titled “Rejections under 102, 103” in regards to claim 7 have been fully considered but they are not persuasive. Although the examiner agrees that Smith does not disclose selecting data to be provided from a vehicle to a remote server based on one or more infrastructure parameters starting in paragraph [0158] as expressed by applicant, the examiner now cites to other sections of Smith to meet the amended limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "collect the vehicle sensor data from a sensor on the vehicle" in line 4. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination below, claim 21 is interpreted as if it reads “collect vehicle sensor data from a sensor on the vehicle” instead.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Smith (US 2020/0219391 A1).
Smith discloses a system comprising:

collect vehicle sensor data from sensors on the vehicle (In paragraph [0022], Smith discloses that “image capture devices 102 may send image capture information to computing device 116 via image capture component 102C”; see also paragraph [0032] where Smith discloses that the “computing device 116 may include inputs from sensors not shown in FIG. 1 such as engine temperature sensor, speed sensor, tire pressure sensor, air temperature sensors, an inclinometer, accelerometers, light sensor, and similar sensing components”);
based on a determination that the vehicle is within a threshold distance of a road infrastructure geofence indicating a presence of a target road infrastructure element (In paragraph [0092], Smith discloses that interpretation component 118 (of computing device 116) “may generate a set of infrastructure data for the particular infrastructure article that is proximate to each respective vehicle that includes computing device 116”; see also paragraph [0122] where Smith defines proximate as “a distance between the vehicle and infrastructure article that is within a threshold distance”; the examiner understands that a determination must be made if the infrastructure element is within the threshold distance to determine whether or not the infrastructure data should be generated), identify selected data from the vehicle sensor data for transmission to a remote server, wherein identifying the selected data for transmission to a remote server is based on one or more road infrastructure element parameters (In paragraphs [0092], Smith discloses that, for example, interpretation component 118 may select one or more images from image data 232 and generate a set of infrastructure data that may 
transmit the selected data to a remote server (In paragraph [0092], Smith discloses an example in which computing device 116 generates infrastructure data which is sent to a remote computing device (for example, computing device 134); see also paragraphs [0107]-[0108] where Smith discloses that computing device 134 can be a remote computing device such as a server computing device or server).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 7-11, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2020/0219391 A1), in view of Kentley-Klay (US 11,099,561 B1).

	Regarding claim 1, Smith discloses a system comprising:
a computer for a vehicle (In fig. 1 and paragraph [0020], Smith discloses a computing device (computer) 116 of  vehicle 110) including a processor and a memory (In fig. 2 and paragraphs [0057]-[0058], Smith discloses that the computing device 116 has hardware 206 including one or more processors 208 and storage devices (memory) 212), the memory including instructions executable by the processor (In paragraph [0059], Smith discloses that “processors 208 on computing device 116 may receive and execute instructions stored by storage devices 212”), including instructions to: 
collect vehicle sensor data from sensors on a vehicle (In paragraph [0022], Smith discloses that “image capture devices 102 may send image capture information to computing device 116 via image capture component 102C”; see also paragraph [0032] where Smith discloses that the “computing device 116 may include inputs from sensors not shown in FIG. 1 such as engine temperature sensor, speed sensor, tire pressure sensor, air temperature sensors, an inclinometer, accelerometers, light sensor, and similar sensing components”);
based on a determination that the vehicle is within a threshold distance of a road infrastructure geofence indicating a presence of a target road infrastructure element (In paragraph [0092], Smith discloses that interpretation component 118 (of computing device 116) “may generate a set of infrastructure data for the particular infrastructure article that is proximate to each respective vehicle that includes computing device 116”; see also paragraph [0122] where Smith defines proximate as “a 
transmit the selected data to a remote server (In paragraph [0092], Smith discloses an example in which computing device 116 generates infrastructure data which is sent to a remote computing device (for example, computing device 134); see also paragraphs [0107]-[0108] where Smith discloses that computing device 134 can be a remote computing device such as a server computing device or server).
Smith does not explicitly disclose selecting a sensor on the vehicle to collect vehicle sensor data based on determining that the sensor is currently unused for vehicle navigation.
However, Kentley-Klay teaches selecting a sensor on the vehicle to collect vehicle sensor data based on determining that the sensor is currently unused for vehicle navigation (In column 2 lines 21-54, Kentley-Klay teaches that when the autonomous vehicle is manually controlled, “one or more sensors and/or sensor types may continue to collect sensor data, and that sensor data may be used to update map data” where, for example, although certain types of data, e.g., LiDAR and some types of vision data, may not be necessary to navigate manually in an unmapped region, the data may still be captured and used).


Regarding claim 2, Smith further discloses wherein:
identifying the selected data includes identifying one or more types of selected data (In paragraphs [0158]-[0162], Smith discloses an exemplary list of potential sensed characteristics about different types of infrastructure including, for example, that computing device 134 may receive forward facing or angled camera or LiDAR data regarding signage, or that computing device 134 may receive GPS and accelerometer data regarding potholes or road degradation; the examiner understands the data selected to be sent to the external computing entity to be identified from at least these types based on the type of infrastructure article, where the data to be transmitted from computing device 116 to computing device 134 is the selected data).

Regarding claim 3, Smith further discloses wherein the one or more types of selected data are selected from a set including camera data and LiDAR data (In paragraphs [0158]-[0162], Smith discloses an exemplary list of potential sensed characteristics about different types of infrastructure including, for example, that computing device 134 may receive forward facing or angled camera or LiDAR data 

Regarding claim 7, Smith further discloses wherein:
identifying the selected data for transmission to a remote server is based on one or more road infrastructure element parameters (In paragraphs [0092], Smith discloses that, for example, interpretation component 118 may select one or more images from image data 232 and generate a set of infrastructure data that may indicate, for example, location or position of the infrastructure article or a type of the infrastructure article (infrastructure element parameters), and that a service component may send the infrastructure data to a remote computing device such as computing device 534; see also paragraph [0130], where infrastructure component 536 (of the remote computing device) may select different sets of infrastructure data and may discard or ignore sets of infrastructure data based on one or more criteria (e.g., anomalous criteria, temporal criteria, locational criteria, or any other suitable criteria)).

Regarding claim 8, Smith further discloses wherein the one or more road infrastructure element parameters include at least one of:
a type of the target road infrastructure element (In paragraphs [0158]-[0162], Smith discloses an exemplary list of potential sensed characteristics about different types of infrastructure including, for example, that computing device 134 may receive forward facing or angled camera or LiDAR data regarding signage, and that computing device 134 may receive GPS and accelerometer data regarding potholes or road degradation; the examiner understands the data selected to be sent to the external 
a location of the target road infrastructure element (In paragraph [0122], Smith discloses that application 528 of (external) computing device 134 can receive from a vehicle (computing device 116) sets of infrastructure data for a particular infrastructure article that is proximate to the vehicle, where “’proximate’ may mean a distance between the vehicle and infrastructure article that is within a threshold distance”; the examiner understands the data selected to be sent to the external computing entity to be identified at least based on a location of the target road infrastructure element relative to the vehicle within some threshold, where the data to be transmitted from computing device 116 to computing device 134 is the selected data).

Regarding claim 9, Smith further discloses wherein identifying the selected data includes at least one of:
identifying a sensor from which the selected data is generated (In paragraphs [0158]-[0162], Smith discloses an exemplary list of potential sensed characteristics about different types of infrastructure including, for example, that computing device 134 may receive forward facing or angled camera or LiDAR data regarding signage, and that computing device 134 may receive GPS and accelerometer data regarding potholes or road degradation; the examiner understands the data selected to be sent to the external computing entity to be identified from at least these types, where the type of data corresponds to the sensor from which the data is generated, and where the data to be transmitted from computing device 116 to computing device 134 is the selected data).

Regarding claim 10, Smith further discloses wherein identifying the selected data is based on one or more vehicle parameters (In paragraph [0122], Smith discloses that application 528 of (external) 

Regarding claim 11, Smith further discloses the one or more vehicle parameters includes at least one of:
a geolocation of the vehicle (In paragraph [0122], Smith discloses that application 528 of (external) computing device 134 can receive from a vehicle (computing device 116) sets of infrastructure data for a particular infrastructure article that is proximate to the vehicle, where “’proximate’ may mean a distance between the vehicle and infrastructure article that is within a threshold distance”; the examiner understands the data selected to be sent to the external computing entity to be identified at least based on a location of the vehicle relative to the infrastructure article within some threshold, where the location of the vehicle is a vehicle parameter; see also paragraph [0152] where Smith discloses that the GPS coordinates of the vehicle and a detected sign are recorded when evaluating its quality to determine a distance between them, where the examiner understands GPS coordinates to be a geolocation).

Regarding claim 18, Smith discloses the system further comprising the remote server (In paragraph [0092], Smith discloses an example in which computing device 116 generates infrastructure data which is sent to a remote computing device (for example, computing device 134); see also 
receive the selected data transmitted by the processor (In paragraph [0092], Smith discloses an example in which computing device 116 generates infrastructure data which is sent to a remote computing device (for example, computing device 134; see also paragraph [0113] where Smith discloses that computing device 134 can receive data from external devices via communication units 514);
extract second data about a target road infrastructure element from the selected data (In paragraph [0127], Smith discloses an example in which infrastructure component 536 and/or service component 538 (of computing device 134) “may determine whether, based at least in part on one or more of the properties of infrastructure, the article of infrastructure should or must be inspected and/or replaced”; the examiner understands this determination to be an example of second data about a target road infrastructure element); and 
transmit the second data to a second server (In paragraph [0127], Smith discloses that based on the determination of whether the article of infrastructure should or must be inspected and/or replaced, “service component 538 may generate a notification to one or more computing devices (e.g., a custodian of a roadway that includes the infrastructure article to inspect or replace, a vehicle, a manufacturer of the infrastructure article, or any other computing device)”; the examiner understands these computer devices to be examples of a second server, where under its broadest reasonable interpretation a server is a computing entity which centrally processes information from other 

Regarding claim 22, Smith does not explicitly disclose wherein the instructions further include instructions to select the sensor on the vehicle to collect vehicle sensor data based on determining that the sensor is currently unused for vehicle navigation.
However, Kentley-Klay teaches wherein the instructions further include instructions to select the sensor on the vehicle to collect vehicle sensor data based on determining that the sensor is currently unused for vehicle navigation (In column 2 lines 21-54, Kentley-Klay teaches that when the autonomous vehicle is manually controlled, “one or more sensors and/or sensor types may continue to collect sensor data, and that sensor data may be used to update map data” where, for example, although certain types of data, e.g., LiDAR and some types of vision data, may not be necessary to navigate manually in an unmapped region, the data may still be captured and used).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement using the navigational vehicle sensors to capture sensor data of the vehicle surroundings when they are not in navigational use as taught by Kentley-Klay with the system as discloses by Smith, where doing so allows the pre-exisiting sensors that may already be disposed on a vehicle, such as the autonomous vehicles disclosed by Smith, to be utilized when they would otherwise be inactive, eliminating the need for supplementary sensors to be installed on the vehicle.

Claims 4-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2020/0219391 A1) and Kentley-Klay (US 11,099,561 B1), in view of Pestun (US 2018/0260626 A1).


Although the examiner understands that the mission instruction may inherently be “received” by computing device 116 at the time of programming or otherwise to differentiate its actions in regards to different infrastructure articles, the combination of Smith and Kentley-Klay does not explicitly disclose wherein the mission instruction is a received mission instruction.
However, Pestun teaches wherein identifying the one or more types of selected data is based on a received mission instruction (In paragraph [0052], Pestun teaches that the vehicle 100 may include a mission controller 112, in paragraphs [0041-[0043], Pestun teaches that the mission controller may receive a work order related to the vehicle mission, which “may identify, for example, an operation for a vehicle, a type of a vehicle to complete the operation, at least one type of sensor to be mounted on the vehicle, a vehicle operation crew, a movement plan, and/or an objective for the mission”; the examiner understands the indication of, for example, a sensor type to be deployed on the vehicle to indicate at least a selection of the corresponding data generated by the selected sensor(s)).
Pestun is considered to be analogous to the claimed invention in that they both pertain to vehicles detecting the condition of infrastructure based on a received mission instruction. It would be 

Regarding claim 5, Smith further discloses wherein the received mission instruction specifies the one or more types of data to be selected and the instructions include to:
identify the selected data based on the specification of the one or more types of data in the mission instruction (In paragraphs [0158]-[0162], Smith discloses an exemplary list of potential sensed characteristics about different types of infrastructure including, for example, that computing device 134 may receive forward facing or angled camera or LiDAR data regarding signage, and that computing device 134 may receive GPS and accelerometer data regarding potholes or road degradation; the examiner understands different infrastructure articles to represent different mission instructions, where specific data types are received by computing device 134 based on the infrastructure article in question; see also paragraph [0053], where Smith discloses that “computing device 134 may determine, based at least in part on the different sets of infrastructure data [of specified data type(s)] for the particular infrastructure article [mission instruction] from each respective vehicle of the set of vehicles, a quality metric for the infrastructure article”).

Regarding claim 20, the combination of Smith and Kentley-Klay does not explicitly disclose wherein extracting the second data includes second instructions to:
generate an image and/or 3D model from the selected data;

determine which segments include data about the target road infrastructure element; and 
include in the second data, the segments including the data about the target road infrastructure element.
However, Pestun teaches wherein extracting the second data includes second instructions to:
generate an image and/or 3D model from the selected data (In fig. 2 and paragraphs [0065]-[0072], Pestun teaches at block 200 collecting the vehicle sensor data, and at block 208 generating a three-dimensional model based on the data);
divide the generated image and/or 3D model into segments (In fig. 2 and paragraphs [0065]-[0072], Pestun teaches at block 206 dividing the data into chunks “such that each chunk starts and ends with an infrastructure entity that is marked as a chunk division point” where in block 208 a three-dimensional model is generated for each chunk);
determine which segments include data about the target road infrastructure element (In fig. 2 and paragraphs [0065]-[0072], Pestun teaches that at block 214 risks related to the infrastructure entities are detected, and in block 216 risks of a same type are merged from the chunks to create a list, for example, for the entire area that is monitored; the examiner understands the area being monitored to be the target infrastructure element, where the risks are drawn from the chunks (segments) including relevant data); and 
include in the second data, the segments including the data about the target road infrastructure element (In fig. 2 and paragraphs [0065]-[0072], Pestun teaches that in block 2018, the results of the risk analysis (second data) are transferred to the client user interface (server); the examiner understands the results to comprise the merged determined risks from the chunks (segments) relevant to the monitored area (target infrastructure element) as described in block 216).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2020/0219391 A1), Kentley-Klay (US 11,099,561 B1), and Pestun (US 2018/0260626 A1), in view of Jiao (US 2021/0027622 A1).
Although Smith discloses different types of target road infrastructure elements to be evaluated in paragraphs [0158]-[0162], the combination of Smith, Kentley Klay, and Pestun does not explicitly disclose wherein the received mission instruction specifies a condition or a type of deterioration of the target road infrastructure element to be evaluated, and the instructions include to: 
determine the one or more types of data based the specified condition or type of deterioration to be evaluated.
However, Jiao teaches wherein the received mission instruction specifies a condition or a type of deterioration of the target road infrastructure element to be evaluated (In fig. 2 and paragraph [0040], Jiao teaches that “the components of the road condition detector engine 202 are configured to detect and identify various types of road conditions” including “the pothole component 205, decaying infrastructure component 210, debris component 215, animal component 220, vehicle accident component 225, blocking vehicle component 230, and dysfunctional sign component 235”), and the instructions include to: 

Jiao is considered to be analogous to the claimed invention in that they both pertain to evaluating infrastructure conditions and deterioration based on vehicle sensor data. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement selecting different types of sensor data according to the type of conditions or deterioration to be evaluated as taught by Jiao with the system of Smith, Kentley-Klay, and Pestun, where certain types of data may be unnecessary evaluate specific types of conditions as Jiao suggests in paragraphs [004]-[0048]. This is advantageous in that the superfluous transfer of unnecessary data to the remote server can be avoided, increasing the efficiency of the system by only communicating what may be useful.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2020/0219391 A1) and Kentley-Klay (US 11,099,561 B1), in view of Nix (US 2017/0113664 A1).
The combination of Smith and Kentley-Klay does not explicitly disclose wherein the instructions further include to:
identify the selected data based on a field of view of a sensor at a time of collecting the vehicle sensor data.
However, Nix teaches identifying the selected data based on a field of view of a sensor at a time of collecting the vehicle sensor data (In paragraph [0027], Axel teaches that “the surprising event rule 
Nix is considered to be analogous to the claimed invention in that they both pertain to limiting data for upload to an external entity based on the field of view of the sensor. It would be obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to implement controlling the data for upload based on the field of view of the sensor as taught by Nix with the system of Smith and Kentley-Klay, as doing so prevents the transmission of unnecessary data where, for example, other fields of view are irrelevant. This is advantageous as it increases the efficiency of the system.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2020/0219391 A1), Kentley-Klay (US 11,099,561 B1), and Nix (US 2017/0113664 A1), in view of Tay (US 2019/0196481 A1).
The combination of Smith, Kentley-Klay, and Nix discloses the system of claim 15, but does not explicitly disclose wherein the instructions further include to:
determine a localized position of the vehicle based on at least one of LiDAR data or camera data; and
determine the field of view of the sensor based on the localized position of the vehicle.
However, Tay teaches wherein the instructions further include to:
determine a localized position of the vehicle based on at least one of LiDAR data or camera data (In paragraph [0046], Tay teaches that in method S100 “by identifying redundant regions of fields of view of sensors and confirming alignment between these redundant regions in real-time, the 
determine the field of view of the sensor based on the localized position of the vehicle (In paragraph [0049], Tay teaches that the autonomous vehicle can “compile three-dimensional fields of view of verified sensors into a single verified field of view map based on known positions [relative to the localized position of the vehicle] and orientations of these verified sensors on the autonomous vehicle”; the examiner understands that the field of view of the sensors must be determined in order for the localized position of the vehicle to be determined accordingly).
Tay is considered to be analogous to the claimed invention in that they both pertain to determining a localized position of a vehicle based on camera or LIDAR data from sensors disposed on the vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement localizing the position of the vehicle based on camera or LIDAR data as taught by Tay with the system of Smith, Kentley-Klay, and Nix, where doing so provides a position of the vehicle on the localization map accurate enough to elect and execute autonomous navigational decisions as Tay suggests in paragraphs [0046]. This is advantageous in that it increases the accuracy of the system’s performance in relation to determinations made which rely on the vehicle’s position.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2020/0219391 A1) and Kentley-Klay (US 11,099,561 B1), in view of Moustafa (WO 2020/205597 A1).

transmit weather data together with the selected data, the weather data indicating weather conditions at a time of collecting the vehicle data.
However, Moustafa teaches wherein the instructions include instructions to:
transmit weather data together with the selected data, the weather data indicating weather conditions at a time of collecting the vehicle data (In paragraph [00313], Moustafa teaches that “the data sent by the autonomous vehicles comprises Image Data and Sensor Data and may also have some associated metadata” where the metadata includes weather information associated with the geolocation where the sensor data was obtained).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement transmitting the weather data together with the vehicle sensor data as taught by Moustafa with the system of Smith and Kentley-Klay, as this information can be used to evaluate a confidence score of the sensor data “(e.g., camera information on a sunny day may get a larger confidence score than cameras on a foggy day)” as Moustafa suggests in paragraph [00295]. This is advantageous in that its implementation can improve the accuracy of the information determined from the transmitted vehicle sensor data.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2020/0219391 A1) and Kentley-Klay (US 11,099,561 B1), in view of Lim (US 2020/0042775 A1).
The combination of Smith and Kentley-Klay does not explicitly disclose wherein extracting the second data includes second instructions to:

However, Lim teaches wherein extracting the second data includes second instructions to:
remove personally identifying information from the second data prior to transmitting the second data to the second server (In fig. 4 and starting in paragraph [0129], Lim teaches a method of de-identifying the face area of an unspecific person from an image file (removing personally identifying information) carried out by processor 260 of an AI server 200 including, in the final step S405, transmitting the de-identified image file to an AI apparatus 100).
Lim is considered to be analogous to the claimed invention in that they both pertain to removing personally identifying information from data to be transmitted to an external computing entity. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the de-identification process as taught by Lim with the system of Smith and Kentley-Klay. Doing so is advantageous in that it protects the privacy of those whose faces are captured in the image data.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2020/0219391 A1), in view of Pestun (US 2018/0260626 A1).
Smith further discloses the system wherein:
identifying the selected data includes identifying one or more types of selected data (In paragraphs [0158]-[0162], Smith discloses an exemplary list of potential sensed characteristics about different types of infrastructure including, for example, that computing device 134 may receive forward facing or angled camera or LiDAR data regarding signage, or that computing device 134 may receive GPS and accelerometer data regarding potholes or road degradation; the examiner understands the data selected to be sent to the external computing entity to be identified from at least these types based on 
identifying the one or more types of selected data is further based on a mission instruction (In paragraphs [0158]-[0162], Smith discloses an exemplary list of potential sensed characteristics about different types of infrastructure including, for example, that computing device 134 may receive forward facing or angled camera or LiDAR data regarding signage, or that computing device 134 may receive GPS and accelerometer data regarding potholes or road degradation; the examiner understands different infrastructure articles to represent different mission instructions; see also paragraph [0053], where Smith discloses that “computing device 134 may determine, based at least in part on the different sets of infrastructure data [of specified data type(s)] for the particular infrastructure article [mission instruction] from each respective vehicle of the set of vehicles, a quality metric for the infrastructure article”); and
the received mission instruction specifies the one or more types of data to be selected and the instructions include to identify the selected data based on the specification of the one or more types of data in the mission instruction (In paragraphs [0158]-[0162], Smith discloses an exemplary list of potential sensed characteristics about different types of infrastructure including, for example, that computing device 134 may receive forward facing or angled camera or LiDAR data regarding signage, and that computing device 134 may receive GPS and accelerometer data regarding potholes or road degradation; the examiner understands different infrastructure articles to represent different mission instructions, where specific data types are received by computing device 134 based on the infrastructure article in question; see also paragraph [0053], where Smith discloses that “computing device 134 may determine, based at least in part on the different sets of infrastructure data [of specified data type(s)] for the particular infrastructure article [mission instruction] from each respective vehicle of the set of vehicles, a quality metric for the infrastructure article”).

However, Pestun teaches wherein identifying the one or more types of selected data is based on a received mission instruction (In paragraph [0052], Pestun teaches that the vehicle 100 may include a mission controller 112, in paragraphs [0041-[0043], Pestun teaches that the mission controller may receive a work order related to the vehicle mission, which “may identify, for example, an operation for a vehicle, a type of a vehicle to complete the operation, at least one type of sensor to be mounted on the vehicle, a vehicle operation crew, a movement plan, and/or an objective for the mission”; the examiner understands the indication of, for example, a sensor type to be deployed on the vehicle to indicate at least a selection of the corresponding data generated by the selected sensor(s)).
Pestun is considered to be analogous to the claimed invention in that they both pertain to vehicles detecting the condition of infrastructure based on a received mission instruction. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement identifying vehicle sensor data to be transmitted based on a received mission instruction as taught by Pestun with the system of Smith, as the “work orders may be received from various enterprises and cover a variety of applications of vehicles” as Pestun suggest in paragraph [0043]. This is advantageous in that the active mission of the vehicle computer can be set and updated according to the needs of the user via the mission instructions, increasing the usability of the system.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Becker (US 2018/0164119 A1) teaches using sensors such as one or more cameras (e.g., a backup camera, a lane-changing camera, etc.) that are normally configured to provide image data for autonomous vehicle operations to collect data indicating an environmental condition.
Kyomitsu (US 2014/0160295 A1) teaches selected or tagging selected data as related to a potential road condition to be analyzed at a remote server.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665